Citation Nr: 0214520	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  94-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable evaluation for uveitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that continued a noncompensable 
rating for uveitis.

This claim was previously before the Board and was the 
subject of an April 1998 remand to clarify whether or not the 
veteran desired a hearing.  This claim was again before the 
Board and was the subject of a June 1999 remand that sought 
to develop the evidence.  This claim was again before the 
Board and was the subject of a March 2001 remand that sought 
to develop the evidence.  The actions requested in those 
remands have been completed, and the claim is again before 
the Board.

At a hearing held at the Board in July 2002, the veteran 
raised the issues of entitlement to service connection for 
emphysema and entitlement an evaluation in excess of 10 
percent for sarcoidosis.  These claims have not been 
adjudicated by the RO and are referred to that agency for 
initial consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence does not show that the veteran currently has 
active uveitis or that he has impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity 
as a result of his uveitis.


CONCLUSION OF LAW

The criteria for a compensable rating for uveitis are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.84a, Diagnostic Code 6000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remands, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of the January 2002 
supplemental statement of the case.

The RO has informed the appellant in a June 2001 letter, as 
well as in the statement of the case, the supplemental 
statements of the case, the Board remands, and the rating 
decisions, of the evidence needed to substantiate the claim 
and of what evidence the appellant was responsible for 
obtaining and what evidence could be obtained by VA.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has been provided an examination of his uveitis.  
At his July 2002 hearing, the veteran indicated that there 
were no other records of treatment for uveitis that had not 
been obtained by VA.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran established service connection for uveitis by 
means of an April 1973 rating decision, which assigned a 
noncompensable disability rating.  That rating was continued 
by a February 1994 rating decision, which is the subject of 
this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Uveitis is evaluated pursuant to the criteria 
found in Diagnostic Code 6000 of the Schedule.  38 C.F.R. 
§ 4.84a.  Under those criteria, uveitis, in chronic form, is 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.

The evidence shows that the veteran had a flare-up of uveitis 
in December 1998 and was put on Prednisone and the flare-up 
resolved.

A November 8, 2001, VA examination shows that the veteran had 
an occasional twitch in his eye and felt that he needed new 
glasses.  The veteran had been diagnosed with uveitis in the 
right eye in 1971 and had recurrent uveitis in 1998.  
Distance visual acuity with correction was 20/20 in the right 
eye, 20/25 in the left eye, and 20/20 with both eyes.  Near 
visual acuity was 20/20 in the right eye, left eye, and both 
eyes.  His best corrected visual acuity was 20/20.  Slit-lamp 
examination was unremarkable other than posterior synechiae 
in the right eye.  Intraocular pressure was 20 mmHg in both 
eyes.  The anterior chambers were deep and quiet in both 
eyes.  Dilated fundus examination was preformed and revealed 
a cup-to-disc ratio of 0.35 in the right eye and 0.25 in the 
left eye.  Macula, vessels, and periphery were unremarkable 
in both eyes.  The examiner diagnosed a history of uveitis 
twice in the right eye, refractive error, and presbyopia.

The examiner provided a November 13, 2001, addendum to the 
report.  The addendum shows that the veteran's uveitis was 
not active and was in remission.  It was originally active in 
1971 in the right eye and flared in 1998 in the right eye 
briefly.  There was no impairment of visual acuity or the 
visual field.  There was no pain, rest requirement, or 
episodic incapacity.  The only remnants of the previous 
episodes of uveitis were the objective findings of posterior 
synechiae in the right eye, which were completely 
asymptomatic.  The examiner noted that flareups of uveitis 
were not predictable, but at the time of the examination, the 
veteran was in remission.

The Board finds that a compensable rating for uveitis is not 
warranted.  Although the veteran experienced a brief flare of 
uveitis in his right eye in 1998, the most recent evidence 
from the November 2001 VA examination shows that the 
veteran's uveitis is in remission.  The evidence shows that 
he does not have any impairment of the visual field or of 
visual acuity.  The evidence shows that there is no pain, 
rest requirement, or episodic incapacity.  The veteran's 
hearing testimony shows that he does not dispute these 
findings.

Therefore, under the criteria for the evaluation of uveitis, 
a compensable rating is not warranted on the basis of 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity as those signs are not 
shown.  Furthermore, the criteria provide a minimum rating of 
10 percent "during active pathology."  As the veteran's 
uveitis is currently in remission, active pathology is not 
shown and a compensable rating is not warranted.

The preponderance of the evidence is against the veteran's 
claim and the claim is denied.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.84a, Diagnostic Code 6000 
(2001).


ORDER

Entitlement to a compensable evaluation for uveitis is 
denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

